


EXHBIT 10.1




EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, effective as of August 25, 2014 (the “Effective Date”),
between IZEA, INC., a Nevada corporation (the "Company"), and the Executive
identified on Exhibit A attached hereto (the "Executive").
W I T N E S S E T H:
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with her, upon the terms and
conditions herein set forth; and
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
1.    APPOINTMENT AND TERM
Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the "Commencement Date") and ending on the expiration date (the
"Expiration Date") set forth in Exhibit A (the Initial Term), which date shall
be automatically renewed for successive one (1) year periods thereafter unless
the parties mutually agree in writing upon a later date or either party provides
the other party with written notice of their intention not to renew this
Agreement at least sixty (60) days prior to the expiration of the Initial Term
or any renewal term of this Agreement. Employment Period shall mean the Initial
Term plus renewals, if any.





1

--------------------------------------------------------------------------------




2.    DUTIES
(a)    During the term of this Agreement, the Executive shall be employed in the
position set forth in Exhibit A and shall, unless prevented by incapacity,
devote all of her business time, attention and ability during normal corporate
office business hours to the discharge of her duties hereunder and to the
faithful and diligent performance of such duties and the exercise of such powers
as may be assigned to or vested in her by the Board of Directors of the Company
(the "Board"), such duties to be consistent with her position. The Executive
shall obey the lawful directions of the Board, and shall use her diligent
efforts to promote the interests of the Company and to maintain and promote the
reputation thereof.
(b)    With the exception of existing investments and ownership positions listed
in Exhibit A, the Executive shall not during her term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly engaged as an employee, board member or general partner of any
business. The Executive may purchase an investment interest of up to 20% in
entities that do not directly compete with the company, provided it does not
impair the ability of the Executive to discharge fully and faithfully her duties
hereunder.
(c)    Notwithstanding the foregoing provisions, the Executive shall be entitled
to serve in various leadership capacities in civic, charitable and professional
organizations. The Executive recognizes that her primary and paramount
responsibility is to the Company.
(d)    The Executive shall be based in Winter Park, Florida, except for required
travel on the Company's business.
3.    REMUNERATION
(a)    As compensation for her services pursuant hereto, the Executive shall be
paid a base salary during the first year of her employment hereunder at the
annual rate set forth in Exhibit A. This amount shall be payable in equal
periodic installments in accordance with the usual payroll practices of the
Company.



2

--------------------------------------------------------------------------------




(b)    Except as provided above, in Exhibit A and in Sections 4 and 6 hereof,
the Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.
4.    HEALTH INSURANCE AND OTHER FRINGE BENEFITS
The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization and
disability insurance and life insurance that are substantially consistent with
the programs of the Company in effect prior to the Commencement Date.
5.    VACATION
The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which she serves hereunder. Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company. Vacation
not taken during a calendar year may not be carried forward.
6.    REIMBURSEMENT FOR EXPENSES
The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.
7.    TERMINATION
(a)    This Agreement shall terminate in accordance with the terms of Section
7(b) hereof; provided, however, that such termination shall not affect the
obligations of the Executive pursuant to the terms of Sections 8 and 9.
(b)    This Agreement shall terminate at the end of the Employment Period; or as
follows:



3

--------------------------------------------------------------------------------






(i)    Upon the written notice to the Executive by the Company at any time for
reasons other than those described in sections 7(b)(ii) and 7(b)(iii);
(ii)    Upon the written notice to the Executive by the Company at any time,
because of (w) the willful and material malfeasance, dishonesty or habitual drug
or alcohol abuse by the Executive related to or affecting the performance of her
duties, (x) the Executive's continuing and intentional breach, non-performance
or non-observance of any of the terms or provisions of this Agreement, but only
after notice by the Company of such breach, nonperformance or nonobservance and
the failure of the Executive to cure such default as soon as practicable (but in
any event within ten (10) days following written notice from the Company), (y)
the conduct by the Executive which the Board in good faith determines could
reasonably be expected to have a material adverse effect on the business,
assets, properties, results of operations, financial condition, personnel or
prospects of the Company (within each category, taken as a whole), but only
after notice by the Company of such conduct and the failure of the Executive to
cure same as soon as practicable (but in any event within ten (10) days
following written notice from the Company), or (z) upon the Executive's
conviction of a felony, any crime involving moral turpitude (including, without
limitation, sexual harassment) related to or affecting the performance of her
duties or any act of fraud, embezzlement, theft or willful breach of fiduciary
duty against the Company.
(iii)    In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of her hereunder for a period
of more than 60 consecutive days, or for more than a total of 90 non-consecutive
days in the aggregate during any period of twelve (12) consecutive calendar
months, on the 61st consecutive day, or the 91st day, as the case may be. The
Executive agrees, in the event of any dispute under this Section 7(b)(iii), and
after written notice by the Board, to submit to a physical examination by a
licensed physician



4

--------------------------------------------------------------------------------




practicing in the Orlando, Florida area selected by the Board, and reasonably
acceptable to the Executive.
(iv)    In the event the Executive dies while employed pursuant hereto, on the
day in which her death occurs.
(v)    At any time during the term of this Agreement, subject to the conditions
set forth below, the Executive may terminate this Agreement and the Executive's
employment with the Company for "Good Reason." For purposes of this Agreement,
"Good Reason" shall mean the occurrence of any of the following events: (A) the
assignment, without the Executive's consent, to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that she assumed on the Effective Date; (B) the assignment, without
the Executive's consent, to the Executive of a title that is different from and
subordinate to the title Chief Financial Officer of the Company or any
subsidiary, provided, however, for the absence of doubt following a Change of
Control, should the Executive cease to retain either the title or
responsibilities assumed on the Effective Date, or Executive is required to
serve in a diminished capacity or lesser title in a division or unit of another
entity (including the acquiring entity), such event shall constitute Good Reason
regardless of the title of Executive in such acquiring company, division or
unit; or (C) material breach by the Company of this Agreement. Executive shall
not be entitled to terminate this Agreement for Good Reason unless and until she
shall have delivered written notice to the Company within sixty (60) days of the
date upon which the facts giving rise to Good Reason occurred of her intention
to terminate this Agreement and her employment with the Company for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such termination for Good Reason, and the Company shall not have
eliminated the circumstances constituting Good Reason within thirty (30) days of
its receipt from the Executive of such written notice.





5

--------------------------------------------------------------------------------




(c)    If this Agreement is terminated pursuant to Section 7(b), the Company
will have no further liability to the Executive after the date of termination
including, without limitation, the compensation and benefits described herein
except for the obligation to pay the Executive any earned but unpaid Base
Salary, reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of her duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy; provided that, in the case of termination
pursuant to Section 7(b)(i) and Section 7(b)(v), the Executive will receive her
then current salary for the Severance Period set forth in Exhibit A; or in the
case of termination pursuant to Section 7(b)(iii), the Executive will receive
her then current salary until such time (but not more than 120 days after such
disability) as payments begin under any disability insurance plan of the
Executive.
(d)    In the event the Company chooses not to enter into any agreement or
amendment extending the Executive's employment beyond the Employment Period, the
Company agrees to provide Executive at least 60 days prior written notice of
such determination. If notice is given any later than 60 days prior to but
before the end of the Employment Period, then the term of this Agreement shall
be extended until the date which is 60 days after the date such notice is given,
during which time the Executive may seek alternative employment while still
being employed by the Company.
(e)    If there is a Change of Control (as defined below), and subsequent
thereto the Executive's employment with the Company terminates at any time
within six months after such Change of Control for reasons other than as
provided in Section 7(b)(ii)(iii),(iv) or Section 7(b)(v), then the Executive
shall be paid for the greater period of (i) the Severance Period set forth in
Exhibit A or (ii) the period remaining between the date of such termination and
the six-month anniversary of the Change of Control at the Executive's then
current compensation (pursuant to Section 3(a))



6

--------------------------------------------------------------------------------




at the date of termination (unless the Executive is otherwise paid for such
period pursuant to Section 15(b) hereof, or otherwise). A Change of Control
shall be deemed to have occurred at such time as any person, other than the
Company, its existing shareholders or any of its or their affiliates on the date
hereof, purchases the "beneficial ownership" (as defined in Rule 13(d)(3) under
the Securities Exchange Act of 1934), directly or indirectly, of 50% or more of
the combined voting power of voting securities then ordinarily having the right
to vote for directors of the Company.
8.    CONFIDENTIAL INFORMATION
(a)    The Executive covenants and agrees that she will not at any time during
the continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive's employment hereunder) or
use for her own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (the "Confidential
Information"), which the Executive has received or obtained or may receive or
obtain during the course of her employment with the Company (whether or not
developed, devised or otherwise created in whole or in part by the efforts of
the Executive), or (ii) take with her, upon termination of her employment
hereunder, any information in paper or document form or on any computer-readable
media relating to the foregoing. The term "Confidential Information" does not
include information which is or becomes generally available to the public other
than as a result of disclosure by the Executive or which is generally known in
the social media sponsorship industry. The Executive further covenants and
agrees that she shall retain the Confidential Information received or obtained
during such service in trust for the sole benefit of the Company or its
successors and assigns.



7

--------------------------------------------------------------------------------




(b)    The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.
(c)    In the event that the Executive is requested pursuant to subpoena or
other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.
9.    RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION
(a)    The Executive shall not, anywhere within the United States, during her
full term of employment under Section 1 hereof and for a period of one (1) year
thereafter, notwithstanding any earlier termination pursuant to Section 7(b)
hereof, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company. The term "Business of the Company" shall mean operating
platforms that facilitate social media sponsorships.
(b)    The Executive shall not, for a period of one (1) year after termination
of her employment hereunder, either on her own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who, at any time during the continuance of this
Agreement, was an employee of the Company.



8

--------------------------------------------------------------------------------




(c)    The Executive shall not, for a period of one (1) year after termination
of her employment hereunder, either on her own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company's customers or prospective customers
(including, but not limited to, those customers with whom the Executive had a
business relationship during her term of employment) for any purpose or for any
activity which is competitive with all or part of the Business of the Company.
(d)    It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement. It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the geographical territories
referred to in Section 9(a) above. The Company and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.
10.    REMEDIES
(a)    Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive's services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.
(b)    The covenants of Section 8 shall be construed as independent of any other
provisions contained in this Agreement and shall be enforceable as aforesaid
notwithstanding the existence of any claim or cause of action of the Executive
against the Company, whether based on this Agreement or otherwise. In the event
that any of the provisions of Sections 8 or 9 hereof should



9

--------------------------------------------------------------------------------




ever be adjudicated to exceed the time, geographic, product/service or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in any such jurisdiction to the maximum
time, geographic, product/service or other limitations permitted by applicable
law.
11.    COMPLIANCE WITH OTHER AGREEMENTS
The Executive represents and warrants to the Company that the execution of this
Agreement by her and her performance of her obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
12.    WAIVERS
The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
13.    BINDING EFFECT; BENEFITS
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets. Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.
14.    NOTICES
All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at her or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:





10

--------------------------------------------------------------------------------




(a)
If to the Executive, to her at the address set forth in Exhibit A.

and
(b)    If to the Company, to it at:
IZEA, Inc.
480 N Orlando Ave, Suite 200
Winter Park, FL 32789
Attention: Chairman of the Board
15.    MISCELLANEOUS
(a)    This Agreement contains the entire agreement between the parties hereto
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed by a duly authorized officer of the Company.
(b)    The Company shall have no obligation actually to utilize the Executive's
services; if the Company elects not to use the Executive's services at any time,
the Company's obligations to the Executive shall be satisfied, in all respects,
by the payment to the Executive for a period equal to the severance period set
forth in Exhibit A, the compensation provided in Section 3, plus any other
amounts payable to the Executive and the continuation of benefits under Section
4, as described below. During such remaining term of employment, the Executive
shall be entitled to seek other employment provided that such employment would
not violate the terms of this Agreement, including Sections 8 and 9 hereof; and
the seeking of such employment shall not be deemed a violation of this
Agreement.
(c)    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.



11

--------------------------------------------------------------------------------




(d)    All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its conflict of law
principles.
(e)    Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in Orlando, Florida, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association, by a panel of not less than three (3) arbitrators appointed by the
American Arbitration Association. The decision of the arbitrators may be entered
and enforced in any court of competent jurisdiction by either the Company or the
Executive.
The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:


For the Company
 
Executive



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
IZEA, INC.
By: /s/ Edward H. Murphy        
Edward H. Murphy
President & Chief Executive Officer
    




EXECUTIVE
/s/ LeAnn Hitchcock
LeAnn Hitchcock



12

--------------------------------------------------------------------------------




EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED AS OF AUGUST 25, 2014, BETWEEN
IZEA, INC. AND LEANN HITCHCOCK
A.    For Section 1:
The date referred to in Section 1 shall be December 31, 2016.
B.    For Section 2(a):
The position of the Executive referred to in Section 2 shall be Chief Financial
Officer.
C.    For Section 2(b):
Hitchcock Financial Services (a financial consulting company)
D.
For Section 3(a):

The annual rate referred to in Section 3(a) shall be one hundred and eighty-five
thousand Dollars and 00/100 ($185,000).
E.    For Section 3(b):
In addition to the compensation referred to in Section 3(a) and at the Board’s
discretion, the Company shall also pay to the Executive, in respect of each
fiscal year, a cash bonus in of $30,000 or higher as determined by the Board,
based on the Executive meeting and exceeding mutually agreed upon key
performance indicators/goals (KPIs) for the Company or a division of the
Company. The bonus will be split in five equal parts, issued once per quarter
for quarterly KPIs and once per year for annual KPIs.
The Executive will be issued 400,000 stock options in accordance with the
Company’s stock option plan as of the date of this agreement. Stock options will
vest as to 25% one year from issuance and as to 75% in equal monthly
installments thereafter for three years. Stock options will fully vest upon a
Change of Control as defined in Section 7(e) or upon termination in accordance
with Section 7(b)(i).
F.    For Section 5:
The length of vacation referred to in Section 5 shall be four (4) weeks.
G.    For Sections 7(c) and 15(c):


The length of Severance Period is three (3) months.
H.
For Section 14:

The address of the Executive referred to in Section 14 shall be:





13